DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
2.	Acknowledgment is made of Applicant’s submission of request for continued examination regards to the claim amendments on December 10, 2020. Claims 1-30 are pending. This communication is considered fully responsive and sets forth below.
3.	Claims Art Rejections: Applicants’ request for the continued examination regards to the amendments have been fully considered and they are persuasive. See the following for examiner’s statement of allowance.
Allowable Subject Matter
4.	Claims 1-30 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Davydov (US 2018/0278437) and Suzuki et al. (US 2016/0143044) are generally directed to various aspects of the User Equipment (UE) for processing a Channel State Information Reference signal (CSI-RS) associated with a prescribed CSI-RS resource configuration, comprising CSI-RS resources, relating to a pre-determined plurality of antenna ports, and processing data associated with a 
However, in consideration of the request for continued examination with claim amendment and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“determining a second timing reference, for a second communication with the second wireless node and a third communication with a third wireless node, that is different from the first timing reference;” and “communicating, with the second wireless node on a downlink, on an uplink, or on a sidelink, using the first timing reference and the second timing reference,” as specified in claim 1. 
Similar limitations are included in claim 18. 
“determining a second timing reference, for a second communication between the first wireless node and the second wireless node and a third communication between the first wireless node and a third wireless node, that is different from the first 
Similar limitations are included in claim 28. 
Dependent claims 2-14, 16, 17, 19-27, 29, and 30 are also allowable for incorporating the features recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/WEI ZHAO/
Primary Examiner
Art Unit 2473